Motion for reargument granted and, upon such reargument, that branch of the motion seeking to vacate the order of this court, entered on April 20, 1961, is granted, but that branch of the motion requesting leave to appeal to the Court of Appeals is denied. Motion for an order vacating the order of this court, entered on March 23, 1961, denied and the stay previously granted in said order is continued on the conditions therein stated and on the further condition that the appellant makes an application to the Court of Appeals for leave to appeal pursuant to subdivision 3 of section 592 of the Civil Practice Act, within five days after service upon its attorneys of a copy of the order of this court decided simultaneously herewith, with notice of entry thereof. Concur — Botein, P. J., Breitel, Valente, Stevens and Bastow, JJ.